Judgment of the Supreme Court, Bronx County (McNab, J.), rendered August 16, 1982, convicting defendant, upon a plea of guilty, of attempted criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to an indeterminate term of imprisonment of from ÍV2 to 3 years, and imposing a penalty assessment of $75 pursuant to Penal Law § 60.35, is modified, on the law, to reverse and vacate the imposition of the $75 penalty assessment, and otherwise affirmed.
Penal Law § 60.35 became effective 30 days after April 12, 1982. Defendant committed the instant offense on April 12, 1982, and thus the imposition of the assessment penalty against him was applied in an unconstitutional ex post facto manner (see, Weaver v Graham, 450 US 24, 30; People v Dodson, 96 AD2d 1116, 1118). Concur — Sandler, J. P., Ross, Asch, Fein and Kassal, JJ.